Citation Nr: 1520916	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-06 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a lumbar spine disorder.

2.   Entitlement to a rating in excess of 20 percent prior to November 29, 2013, and in excess of 40 percent from November 29, 3013, for lumbar radiculopathy of the left lower extremity affecting the sciatic nerve.

3.  Entitlement to a rating in excess of 70 percent for major depression.

4.  Entitlement to an effective date earlier than April 1, 2011, for the grant of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1993 and from November 1993 to March 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania.

By a January 2014 Decision Review Officer Decision, the rating for lumbar radiculopathy of the left lower extremity affecting the sciatic nerve was increased to 40 percent, effective November 29, 2013.

Also, the Board also notes that the Veteran perfected an appeal of entitlement to service connection for a TDIU.  In a January 2014 rating decision, the RO granted a TDIU effective from April 1, 2011.  The Veteran disagreed with the effective date for the grant of a TDIU in a statement dated in October 2014.  A statement of the case (SOC) pertaining to that issue has yet to be issued by the RO.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement (NOD) is filed but a statement of the case (SOC) has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The issue of entitlement to an earlier effective date for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder is not manifested by unfavorable ankylosis of the entire thoracolumbar spine.

2.  Prior to November 29, 2013, the Veteran's lumbar radiculopathy of the left lower extremity affecting the sciatic nerve has been manifested by moderately severe paralysis.

3.  From November 29, 2013, the Veteran's lumbar radiculopathy of the left lower extremity affecting the sciatic nerve has not been manifested by severe paralysis with marked muscular atrophy of the sciatic nerve.

4.  From November 29, 2013, the Veteran's lumbar radiculopathy of the left lower extremity has been manifested by severe incomplete paralysis of the femoral nerve. 

5.  The Veteran's major depression has not been manifested by symptoms analogous to total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a lumbar spine disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5239 (2014).

2.  The criteria for a rating in excess of 20 percent prior to November 29, 2013, and in excess of 40 percent from November 29, 2013, for lumbar radiculopathy of the left lower extremity affecting the sciatic nerve, have not been met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).   

3.  The criteria for a separate rating of 30 percent, but no higher, for lumbar radiculopathy of the left lower extremity affecting the femoral nerve have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2014).

4.  The criteria for a rating in excess of 70 percent for major depression have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2011 and December 2012 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order. 

Accordingly, the Board will address the merits of the Veteran's claims.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

The primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Low Back

The Veteran's service-connected lumbar spine disorder has been rated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5239.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2014).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, at Note (1).

Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a 10 percent evaluation was for assignment with incapacitating episodes having a total duration of at least one week, but less than two weeks during the past twelve months; a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General rating Formula for diseases and Injuries of the Spine, Note (2).  See also Plate V.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206 -07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

On VA examination in April 2011, the Veteran denied any prescribed bedrest within the last 12 month period.  He reported constant pain in the upper lumbar area, across the spine.  He also stated that he has stiffness, weakness, lack of endurance and fatigability of the spine.  Flare-ups could occur with bending, squatting, picking up something, standing, twisting, prolonged sitting or leaning over.  He described radicular pain in the left lower extremity, but denied any significant symptoms in the right lower extremity.  There was no bowel or bladder involvement.  He did not use a back brace.  He did use a cane which helped with ambulation.   

Physical examination of the lumbar spine revealed that spinal curvature was normal.  There was no abnormal lordosis or kyphosis.  Muscle spasms were not palpable.  There was no swelling.  Forward flexion to 90 degrees, in sitting position.  In standing position, forward flexion was to 50 degrees (with guarding and discomfort).  Lumbar spine extension was to 10 degrees.  Right and left lateral rotation was to 20 degrees.  Right lateral flexion was to 15 degrees.  Left lateral flexion was to 10 degrees.  Range of motion was limited by discomfort.  There was no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing, except as noted above.  There was no loss of function with repetitive use.  Loss of function due to flare-ups could not be determined without resorting to mere speculation.  The examiner noted that an MRI of the lumbar spine in December 2010 noted a gradual narrowing of the spinal canal from L2-S1.  The diagnosis was chronic low back pain, status post lumbar laminectomy.  The examiner felt that the Veteran had moderate functional limitations with prolonged standing, walking, sitting, or with any physical type of activity.  

In a June 2011 VA treatment record, it was noted that the Veteran had lost his balance in the tub and fell, reinjuring his low back and left hip.  The pain radiated into the legs and was worse with movement and walking.  There was no loss of bowel or bladder movement.  Examination revealed bilateral lower extremity weakness.  X-ray of the lumbar spine revealed no acute process.  There was degenerative disk disease at L5-S1.  
A private MRI report dated in August 2009 provided a diagnosis of status post left L5-S1 laminectomy, moderate advanced L5-S1 degenerative disc disease with mild retrolisthesis, and mild L4-5 canal stenosis.  

On VA examination in November 2013, the Veteran reported that his back was worse since the last VA examination with more pain down his legs and with weakness and numbness.  There was no bowel or bladder impairment.  He reported daily flare-ups that could last for hours due to prolonged sitting or standing.  The Veteran declined range of motion testing due to intractable pain.  The examiner noted that the Veteran had weakened movement, pain on movement, disturbance of locomotion, interference with sitting, standing and/or weight bearing, and lack of endurance.  There was localized tenderness of the thoracolumbar spine.  There was no muscle spasm.  There was guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  There was no ankylosis of the spine.  The Veteran did not have any bowel or bladder problems related to the lumbar spine condition.  The examiner noted that the Veteran did have intervertebral disc syndrome with an incapacitating episode lasting one week during the past 12 months.  He used a cane and/or brace to help with ambulation.  The diagnosis was lumbar laminectomy with residuals of degenerative joint disease, degenerative disc disease, and retrolisthesis of the lumbar spine with bilateral radiculopathy. 

The Board finds that the record does not support an evaluation in excess of 40 percent.  Specifically, while the Veteran's severely limited range of motion is commensurate with the criteria for the 40 percent evaluation, there is no evidence of the unfavorable ankylosis of the entire thoracolumbar spine required for the next higher evaluation of 50 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5239.  In this case, there is no indication of ankylosis of the spine, much less the unfavorable ankylosis required for a higher disability evaluation.   Moreover, the record does not show incapacitating episodes having a total duration of at least six weeks during the past 12 months and so a higher evaluation under Diagnostic Code 5243 is not warranted.  38 C.F.R. § 4.71a.  Thus, the Board determines that the preponderance of the evidence is against the assignment of an evaluation in excess of 40 percent rating for the Veteran's lumbar spine disorder.  38 C.F.R. § 4.7.

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that the Veteran reported and showed objective symptoms of radiculopathy of the bilateral lower extremities during the course of the appeal. The Board notes that the Veteran is in receipt of separate ratings for the radiculopathy of the bilateral lower extremities.  The ratings for the Veteran's left lower extremity radiculopathy are discussed below; his rating for right lower extremity radiculopathy is not on appeal.  Furthermore, there is no evidence of bowel or bladder impairment associated with the Veteran's lumbar spine disorder. Therefore, the Board finds that the medical evidence of record fails to show that the Veteran's lumbar spine disorder was productive of any other objective neurological manifestations sufficient to warrant a separate rating, other than those for which he is already compensated.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).

Left Lower Lumbar Radiculopathy

The Veteran's lumbar radiculopathy of the left lower extremity has been rated as 20 percent disabling prior to November 29, 2013.  The RO increased the disability rating to 40 percent effective the date of a November 29, 2013 VA examination when it was determined that entitlement arose.  

The Veteran's lumbar radiculopathy of the left lower extremity is evaluated under  Diagnostic Code 8520.  Under that Code, incomplete paralysis of the sciatic nerve warrants 10, 20, 40, or 60 percent evaluations if it is mild, moderate, moderately severe, or severe with marked muscular atrophy, respectively.  An 80 percent rating is warranted for paralysis of the sciatic nerve if the paralysis is complete; the foot dangles and drops; no active movement possible of muscles below the knee; flexion of knee weakened or (very rarely) lost.  38 C.F.R. §4.124a, Diagnostic Code 8520 (2014).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R 
§ 4.6.

On VA examination in April 2011, the Veteran complained of daily left radicular pain.  He described the pain as going along the back of the left thigh to the calf into the left foot.  Flare-ups could occur with prolonged sitting.  He could also get symptoms with numbness in the left calf, down to the left foot.  He reported weakness in the left lower extremity.  He indicated that he has been using a cane.  There was no history of falls.  

Neurological examination revealed that the Veteran walked with a cane and dragged the left leg.  He was able to tandem walk a few steps with a cane and was able to stand on his right leg.  He could not stand on his left leg.  He could not walk on his heels and toes.  There was no incoordination or imbalance.  Cranial nerves were grossly intact.  Left lower extremity strength was 4+/5.  Sensory examination revealed hypesthesia in the left foot and left lag laterally, but it was not in any dermatomal or radicular peripheral nerve pattern.  Vibration and position sense were intact.  The examiner noted that EMG nerve conduction studies dated in January 2011 showed mild abnormalities in the left side that were suggestive of S1 radiculopathy of chronic nature.  

The impression was service-connected lumbar radiculopathy, left lower extremity.  The examiner noted that EMG nerve conduction studies in January 2011 reported mild abnormalities of the left side, suggestive of S1 radiculopathy and probable L5 root involvement.     

On VA examination report dated November 29, 2013, the Veteran complained of pain down his legs with weakness and numbness.  Muscle strength testing revealed no muscle atrophy.  Sensory examination revealed decreased sensation to light touch in the left thigh/knee, left leg/ankle and left foot/toes.  Straight leg testing was positive on the left.  The examiner noted that the nerve roots involved were L2/L3/L4 (femoral nerve) and L4/L5/S1/S2/S3 (sciatic nerve).  There was constant radicular pain in the left lower extremity was that described as severe.  There was intermittent left lower extremity pain that was severe.  There were paresthesias and/or dysesthesias of the left lower extremity that was severe.  Numbness in the left lower extremity was severe.  The examiner noted that the radiculopathy of the left lower extremity was severe.      

Based on this evidence, at no point prior to November 29, 2013, did the Veteran's claim for decreased sensation and strength of the left lower extremity warrant a 40 percent rating.  During this time period, there was no evidence of incomplete paralysis below the knee which was moderately severe.  38 C.F.R. § 4.12a, Diagnostic Code 8520 (2014).  The Veteran did not experience motor deficit or reflex deficit.  The Veteran's decreased sensation and strength of the left lower extremity more nearly approximated the criteria for a 20 percent rating under Diagnostic Code 8520 prior to November 29, 2013.  

The November 29, 2013 examination report reveals that the Veteran experiences constant pain and numbness in his left lower extremity.  Given the constant involvement of the left lower extremity, with reduced motor strength, the evidence indicates that the Veteran's incomplete paralysis of the sciatic nerve is moderately-severe in severity.  However, the Board notes that the Veteran does not have objective evidence of muscle atrophy, as is required for a higher rating. Therefore, a rating in excess of 40 percent is not warranted from November 29, 2013.

The Board observes that the November 29, 2013 VA examination report also revealed radiculopathy of the left lower extremity affecting the femoral nerve in addition to the sciatic nerve.  The examiner determined that the radiculopathy involved L2/L3/L4 nerve roots (femoral nerve) as well as the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) of the left lower extremity.  In this regard, the examiner indicated that the Veteran's left lower extremity radiculopathy was "severe" in nature.  While the Veteran's subjective complaints and physical findings are similar regarding both sets of nerves, the fact remains that the femoral and sciatic nerves affect different parts of the lower extremities.  Specifically, as noted in Diagnostic Code 8520, the sciatic nerve involves the foot and knee while, as indicated in Diagnostic Code 8526, the femoral nerve involves the quadriceps. 

In this regard, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Therefore, the Board finds that the Veteran is entitled to a separate rating of 30 percent for left lower extremity radiculopathy affecting the femoral nerve.  The 30 percent rating represents severe paralysis of the femoral nerve that is incomplete.  A higher rating of 40 percent under Diagnostic Code 8526 is warranted when there is complete paralysis of the quadriceps extensor muscles which is not shown in this case.  

Major Depression

The Veteran's major depression is evaluated under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A 70 percent evaluation is warranted for major depression where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 indicates that the Veteran has "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging between 61 and 70 reflect "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships."  A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.

VA mental health treatment records dated from May to December 2012 generally show that the Veteran presented with a depressed mood and restricted affect.  He denied any suicidal/homicidal ideation.  He was oriented to person, place, time and situation.  His speech was of normal rate and volume and goal-directed and his thought processes were coherent.  He did not exhibit any behavioral or perceptual disturbances.  The assigned GAF scores ranged from 55 to 60.

On VA examination in January 2013, the examiner noted that the Veteran had major depressive disorder associated with his service-connected low back disorder. The following current symptoms were noted:  depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, suicidal ideation and impaired impulse control.  The examiner noted that the Veteran's suicidal ideation and impaired impulse control are mostly controlled by medication but other symptoms persisted.  The examiner concluded that the Veteran experiences occupational and social impaired with reduced reliability and productivity.  A GAF score of 55 was assigned. 

The preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 70 percent for his major depression, as he has not suffered from total social and occupational impairment. 

Specifically, the Board notes that the record does not reflect total occupational and social impairment due to the extremely severe symptoms listed in the criteria for a 100 percent rating under Diagnostic Code 9411, or any symptoms that could be considered to approximate such severe symptomatology.  To the extent to which the Veteran may have difficulty maintaining employment due to his major depression but does not meet the criteria for a 100 percent rating under Diagnostic Code 9411 is properly considered in the Veteran's claim for a total disability evaluation for individual unemployability (TDIU), which has been granted in this case.

Moreover, there is no evidence that the Veteran has manifested symptoms that are comparable in severity and frequency as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name, which cause total occupational and social impairment.  Thus, the Board finds that the evidence of record does not more nearly approximate the criteria for a disability rating in excess of 70 percent at any time during the appeal period.

Other Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lumbar spine disorder, left lower radiculopathy and major depression is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disorder, left lower radiculopathy and major depression with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Further, the Veteran has not alleged that the schedular criteria are inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet. App. at 115.


ORDER

Entitlement to a rating in excess of 40 percent for a lumbar spine disorder is denied.

Entitlement to a rating in excess of 20 percent prior to November 29, 2013 and in excess of 40 percent from November 29, 2013 for lumbar radiculopathy of the left lower extremity affecting the sciatic nerve is denied.

A separate rating of 30 percent, but no higher, for left lower extremity radiculopathy affecting the femoral nerve is granted.

Entitlement to a rating in excess of 70 percent for major depression is denied.




REMAND

The Veteran was awarded a TDIU in a January 2014 rating decision, effective April 1, 2011.  In October 2014 correspondence from the Veteran's representative, it was indicated that the Veteran disagreed with the effective date for the grant of a TDIU.  He maintains that the issue should be on appeal.

The Board finds the Veteran's earlier effective date claim regarding his TDIU is separate from the increased rating claims discussed above, and has not yet been adjudicated.  In other words, the Board construes the October 2014 letter as a notice of disagreement and the RO should provide the Veteran with a statement of the case (SOC) as to this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archibold v. Brown, 9 Vet. App. 124, 130 (1996).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC as to the issue of entitlement to an effective earlier than April 1, 2011, for the grant of a TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely substantive appeal is not filed, the claim should not be certified to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


